Citation Nr: 0111002	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for vitiligo of the lower lip.



ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from February 1989 to January 
1993.

This appeal arises from a January 1998 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs, which assigned a noncompensable rating for 
vitiligo of the lower lip, after granting service connection 
for that disorder.  The notice of disagreement (NOD) was 
received in June 1998.  The RO issued the statement of the 
case (SOC) in July 1998.  The veteran's substantive appeal 
was received in September 1998.  By a rating decision of 
December 1999, the noncompensable evaluation to the veteran's 
vitiligo of the lower lip was increased to 10 percent, 
effective from June 1997.


FINDINGS OF FACT

1.  The veteran's vitiligo has been shown to be mild to 
moderately disfiguring; however, there is no evidence of 
ulceration, exfoliation, or crusting, and the disorder has 
not been shown to be severely disfiguring, with marked and 
unsightly deformity of the lower lip.

2.  The veteran's service-connected vitiligo has been 
productive of irritation, tingling, and pain on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for vitiligo of the lower lip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5107, 5103, 5103A); 38 C.F.R. § 3.321 and Part 
4, including §§ 4.1, 4.2, 4.10, 4.14, 4.118, Diagnostic Codes 
7800 and 7806 (2000).

2.  The criteria for an additional disability evaluation of 
10 percent, by analogy to superficial scarring, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107, 5103, 5103A); 38 C.F.R. § 
3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 4.25, 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran made a service connection claim for "pinkness 
and soreness" of his lower lip with tingling, swelling, and 
irritation in July 1997.  Along with his application, the 
veteran submitted copies of service medical records.  Notes 
from the medical clinic on the U.S.S. Barney indicate that 
the veteran was seen for nonspecific depigmentation of the 
lip.  A July 1993 report from the Rochester VA Outpatient 
Clinic (OPC) indicated that the veteran had "painless loss 
of superficial layer of lower lip."   

The veteran was afforded a VA examination in September 1997.  
He presented with complaints of irritation of his lower lip.  
The diagnosis was mild vitiligo changes involving the lower 
lip.  

Service medical records, received subsequent to the September 
1997 examination, indicate that the veteran was seen in 
October 1990 for progressive depigmentation of his lower lip.  
The treatment record notes that the veteran's lower lip had 
moderate depigmentation and intermittent blotchy pink mucosal 
coloration, without lesions or scars.  On dermatology 
consultation at the Portsmouth Navy Medical Center, the 
veteran reported slow onset of change in color to the bottom 
lip, with the change to pink.  The clinical assessment was 
post-inflammatory hypopigmentation.

In 1993, the veteran was seen at the Rochester OPC, 
complaining of change in coloration of his lip.  He reported 
that he could feel it change, but that it did not hurt.  The 
finding was painless loss of superficial layer of the lower 
lip.  

Based upon the above noted evidence, the RO determined that 
service connection for vitiligo was warranted.  It determined 
that the condition was not disabling, and assigned it a 
noncompensable rating, effective in June 1997.  The RO stated 
that a higher evaluation of 10 percent was not warranted 
because evidence did not demonstrate moderate disfigurement, 
exfoliation, exudation, or itching.

In a June 1998 NOD, the veteran indicated that he was in fact 
having problems with irritation of his lower lip.  He stated 
that he had seen a private dermatologist, whose opinion was 
the same as that of his military care providers.  He 
maintained that his lower lip tingled, itched, and was at 
times bright pink.   

In November 1998, the veteran was afforded another VA 
examination.  He reported that he had developed a sunburn on 
his lower lip while on sea duty.  He stated that he had been 
seen by military physicians and treated with creams, with no 
benefit.  He indicated that he had been seen by a private 
dermatologist.  The examiner noted that records from the 
private physician did not accompany the record, but that the 
veteran indicated that his condition was constant and that he 
was receiving no active treatment at that time.  The veteran 
reported that his symptoms at the time of the examination 
were irritation, tingling, and some mild numbness with 
occasional swelling of the lower lip.  The examiner indicated 
that there was lower lip pigmentation superseded by some 
erythema.  There was no ulceration, exfoliation, or crusting.  
Diagnosis was actinic chilitis of the lower lip.

By rating decision of December 1999, the RO determined that 
the veteran's symptoms warranted an increase to a 10 percent 
disability evaluation.  It noted that the increased 
evaluation was granted based on moderate disfigurement, and 
stated that an evaluation of 30 percent was not warranted 
because there was no evidence of severe disfigurement in the 
way of marked deformity or color contrast.  

In a statement received in March 2000, the veteran expressed 
his belief that his disorder warranted a rating in excess of 
10 percent.  He urged that he continued to have irritation 
with a tingling, itching feeling, and bright "pinkness" of 
the lower lip.  He stated that his symptoms were very 
uncomfortable, and urged that the RO "reconsider once again 
the decision regarding the permanent damage" to his lower 
lip.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  We note that VA has long recognized that 
the Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes efforts to locate and secure any pertinent evidence, 
in order to insure a full and comprehensive review of the 
issues presented.  We also note that the law with regard to 
VA's duty to assist has undergone recent changes, and that 
the requirements regarding VA's development efforts in this 
and other pending cases have been amended.

The United States Congress has recently passed, and the 
President has signed into law, legislation which modified and 
clarified VA's duty to assist a claimant in evidentiary 
development.  See the Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001).  We have carefully reviewed the veteran's 
claims file to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation, and to determine whether there is additional 
evidentiary development to be accomplished in this case.

We note that the development of medical evidence in this case 
included the procurement of the veteran's service medical 
records and VA medical records, to include the reports of two 
VA medical examinations.  Two color photographs are also 
associated with the claims folder.  By virtue of statements 
of the case provided to the veteran in July 1998 and March 
2000, the veteran was given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate his claim for a disability rating in excess of 
10 percent. 

The Board notes the veteran's statements that a private 
physician has treated him for his lower lip disorder.  
However, we also observe that, in his June 1998 NOD, the 
veteran stated that his private dermatologist had said that 
his skin problem of the lower lip had been the "same" since 
service.  Additionally, during his November 1998 VA 
examination, the veteran appeared to be untroubled by the 
absence of the private medical records, and stated that his 
condition had been a constant one.  We further note that the 
veteran has neither expressed disagreement with the findings 
of his military and VA medical care providers nor asserted 
that there exists medical evidence which contradicts that 
which is associated with his claims file.  His contention on 
appeal is that the disorder, as assessed by the VA 
examinations, warrants a higher disability rating.  Because 
the veteran has stated that his private physician's findings 
were consistent with those of his military and VA providers, 
and because the veteran maintains that the condition of his 
lower lip has remained constant since it was first addressed 
during service, we find that any further records from the 
private physician would be essentially cumulative.  Thus, no 
purpose would be served by their procurement.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The veteran's service-
connected vitiligo of the lower lip is currently rated as 10 
percent disabling under Diagnostic Code 7800, for disfiguring 

scars of the head, face, or neck.  The regulations pertaining 
to rating disfiguring scars are set forth below:

Complete or exceptionally repugnant 
deformity 
of one side of face or marked or 
repugnant 
bilateral disfigurement...............................50

Severe, especially if producing a marked 
and 
unsightly deformity of eyelids, lips, or 
auricles................................................30

Moderate; disfiguring................................10

Slight....................................................0

NOTE:  When in addition to tissue loss 
and cicatrization there is marked 
discoloration, color contrast, or the 
like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 
30 percent to 50 percent, and the 10 
percent to 30 percent.  The most 
repugnant, disfiguring conditions, 
including scars and diseases of the skin, 
may be submitted for central office 
rating, with several unretouched 
photographs.

38 C.F.R. § 4.118, Diagnostic Code 7800.

The RO, in its March 2000 SOC, also discussed the 
applicability of Diagnostic Code 7806, which addresses 
eczema.  The regulations pertaining to eczema are set forth 
below:

With ulceration or extensive exfoliation 
or crusting, 
and systemic or nervous manifestations, 
or exceptionally repugnant...................................50

With exudation or itching constant, 
extensive 
lesions, or marked 
disfigurement.........................30

With exfoliation, exudation or itching, 
if involving 
an exposed surface or extensive 
area.....................10
With slight, if any exfoliation, 
exudation or 
itching, if on a nonexposed surface or 
small area.........0

38 C.F.R. § 4.118, Diagnostic Code 7806.

In rendering a decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting that 
which is submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102. 4.3.

In the instant case, the medical evidence indicates that the 
veteran has vitiligo of the lower lip, accompanied by 
irritation, tingling, and some mild numbness with some 
occasional swelling.  The most recent VA examination in 
November 1998 indicated actinic chilitis.  The term actinic 
chilitis refers to painful swelling of the lips brought on by 
overexposure to the sun.  Dorland's Illustrated Medical 
Dictionary (29th ed., 2000).  The examiner's assessment is 
consistent with the history provided by the veteran.  This 
examination found no ulceration, exfoliation, or crusting.  A 
September 1997 VA examination resulted in a diagnosis of mild 
vitiligo changes of the lower lip.  A July 1993 progress note 
from the Rochester VAOPC indicates that the veteran presented 
with painless loss of the superficial layer of the lower lip.  
He stated that he had not noticed any change in his symptoms 
and that he was not experiencing any pain.  The physician 
noted that the discoloration had an irregular border, with no 
vesicles, induration, or papules.  Service medical records of 
October 1990 note moderate depigmentation of the lower lip 
and an assessment of post-inflammatory hypopigmentation.

As discussed above, moderately disfiguring scarring of the 
face will be rated as 10 percent disabling.  38 C.F.R. § 
4.118, DC 7800.  The medical evidence indicates that the 
veteran suffers from mild to moderate vitiligo of the lower 
lip with some irritation and swelling.  The most recent VA 
examination indicated actinic chilitis, which is consistent 
with the veteran's history of sun exposure during sea duty.  
However, there is no evidence to indicate that the veteran is 
severely disfigured by this disorder.  A 10 percent 
disability rating under Diagnostic Code 7800 is therefore 
appropriate.  The medical evidence of record does not 
indicate that the veteran's symptomatology meets the criteria 
for a higher rating set out by law.  Accordingly, the Board 
is unable to find that a rating in excess of 10 percent is 
warranted.

With respect to the possibility of a disability rating under 
the diagnostic criteria for eczema, we find that such an 
evaluation is not warranted based upon the evidence.  The 
November 1998 VA examination specifically stated that the 
veteran's lower lip showed no signs of ulceration, 
exfoliation, or crusting.  There were no systemic or nervous 
manifestations other than irritation, tingling, mild 
numbness, and occasional swelling.  The September 1997 VA 
examination also failed to report symptoms consistent with 
eczema.  The veteran has not claimed to exhibit the symptoms 
of eczema.  There has been no diagnosis of such a disease 
process.  Thus, the Board concludes that a rating under DC 
7806 is not warranted.

We have noted, however, the veteran's consistent complaints 
of irritation, swelling, tingling, and some mild numbness 
associated with his disorder.  Because the veteran's service-
connected disability encompasses depigmentation on the lower 
lip, consideration is given to whether a separate evaluation 
should be made concerning that condition. The U.S. Court of 
Appeals for Veterans Claims has held that, where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned, where none of 
the symptomatology of the conditions overlaps.  See Esteban 
v. Brown, 6 Vet.App. 259, 261-62 (1994).  DC 7804 provides 
for a disability rating where a scar is superficial and 
tender or painful on objective demonstration.  

Providing the veteran the benefit of the doubt, the Board 
finds that the evidence supports assigning a separate 
compensable evaluation for the veteran's vitiligo of the 
lower lip.  As noted above, the veteran has repeatedly stated 
that the condition has involved irritation, tingling, 
occasional swelling, and some mild numbness.  Such complaints 
have been documented in his medical records.  Thus, we 
conclude that the evidence demonstrates that a compensable 
evaluation for the veteran's vitiligo is warranted.  See 38 
C.F.R. Part 4, DC 7804.   

The Board has also considered staged ratings, under Fenderson 
v. West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted, as the veteran's vitiligo of the lower lip is 
not shown to have been more than 10 percent disabling at any 
time since service separation.

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the veteran has stated that he had not taken 
time off work due to his vitiligo of the lower lip.  There is 
also no evidence that the veteran has been hospitalized on a 
regular basis for this disorder.  Thus, application of the 
regular schedular standards is proper.  



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for vitiligo of the lower lip is denied.

Entitlement to a separate disability evaluation of 10 percent 
for superficial, tender, and painful symptoms associated with 
the lower lip disability is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

